Exhibit 10.1

EXECUTION VERSION

INCREMENTAL ASSUMPTION AGREEMENT

INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”), dated as of June 11, 2012,
among ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., a Delaware corporation (“Allscripts
Inc”) and ALLSCRIPTS HEALTHCARE, LLC, a North Carolina limited liability company
(“Allscripts LLC”; Allscripts Inc and Allscripts LLC are individually and
collectively, the “Borrower”), the 2012 INCREMENTAL TERM LENDERS (as defined
below) party hereto, J.P. MORGAN SECURITIES LLC, MIZUHO CORPORATE BANK, LTD.
(“Mizuho”) and SUNTRUST ROBINSON HUMPHREY, INC., as lead arrangers and
bookrunners (in such capacities, collectively, the “Arrangers”), Mizuho and
SUNTRUST BANK, as co-syndication agents (in such capacities, collectively, the
“Co-Syndication Agents”), BMO HARRIS BANK, N.A., CITIBANK, N.A., DEUTSCHE BANK
TRUST COMPANY AMERICAS and SUMITOMO MITSUI BANKING CORPOATION (in such
capacities, collectively, the “Co-Documentation Agents”) and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) under the AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of March 31, 2011, among the Borrower, the Lenders party thereto from time to
time, J.P. MORGAN EUROPE LIMITED, as foreign currency agent, the Administrative
Agent and the arrangers party thereto, as in effect immediately prior to this
Agreement (the “Credit Agreement”).

A. Pursuant to the Credit Agreement, the Lenders, the Issuing Lender and the
Swingline Lender have extended credit to the Borrowers, and have agreed to
extend credit to the Borrowers, in each case pursuant to the terms and subject
to the conditions set forth therein.

B. Pursuant to Section 2.24(a) of the Credit Agreement, the Borrowers have
requested that the 2012 Incremental Term Lenders provide Incremental Term Loans
(as defined in the Credit Agreement) in the form of 2012 Incremental Term Loans
(as defined below) to the Borrowers in an aggregate principal amount of
$150,000,000.

C. The 2012 Incremental Term Lenders are willing to provide such Incremental
Term Loans in the form of 2012 Incremental Term Loans to the Borrowers pursuant
to the terms and subject to the conditions set forth herein.

D. Pursuant to Section 2.24(b) of the Credit Agreement, each of the parties
thereto agreed that, upon the effectiveness of any Incremental Assumption
Agreement, the Credit Agreement shall be amended to the extent necessary to
reflect the existence and terms of the Incremental Term Loans evidenced thereby.
The Administrative Agent, the Borrowers and the 2012 Incremental Term Lenders
party hereto desire to memorialize the terms of this Agreement by amending, in
accordance with Section 2.24(b) of the Credit Agreement, the Credit Agreement as
set forth below, such amendment to become effective on the 2012 Incremental
Effective Date (as defined below).

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. Terms defined in the preamble to this Agreement shall
have the meanings given to such terms in such preamble. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement. In addition, as used in this Agreement, the following terms
have the meanings specified below:

“2012 Incremental Effective Date”: the date on which all the conditions set
forth or referred to in Section 7 hereof shall have been satisfied (or waived by
each of the 2012 Incremental Term Lenders), which date is June 11, 2012.

“2012 Incremental Term Commitment”: as to any 2012 Incremental Term Lender, the
obligation of such Lender, if any, to make a 2012 Incremental Term Loan
hereunder to the Borrowers on the 2012 Incremental Effective Date in a principal
amount not to exceed the amount set forth under the heading “2012 Incremental
Term Commitment” opposite such Lender’s name on Schedule 1 hereto. The aggregate
amount of the 2012 Incremental Term Commitments of all 2012 Incremental Term
Lenders as of the 2012 Incremental Effective Date is $150,000,000.

“2012 Incremental Term Facility”: each of the 2012 Incremental Term Commitments
and the 2012 Incremental Term Loans made thereunder.

“2012 Incremental Term Lenders”: the persons listed on Schedule 1 hereto (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.6 of the Credit
Agreement), as well as any person that becomes a “2012 Incremental Term Lender”
hereunder pursuant to Section 10.6 of the Credit Agreement.

“2012 Incremental Term Loan”: any Loan made pursuant to Section 2 of this
Agreement.

“2012 Incremental Term Percentage”: as to any Lender at any time, the percentage
which such Lender’s 2012 Incremental Term Commitment then constitutes of the
aggregate 2012 Incremental Term Commitments (or, at any time after the 2012
Incremental Effective Date, the percentage which the aggregate principal amount
of such Lender’s 2012 Incremental Term Loans then outstanding constitutes of the
aggregate principal amount of the 2012 Incremental Term Loans then outstanding).

“Acknowledgment and Confirmation”: an acknowledgement and confirmation
substantially in the form of Exhibit A hereto.

“Specified Provisions”: Sections 2.1, 2.2, 2.3, 2.24 and 4.17 of the Credit
Agreement.

SECTION 2. Commitment. Subject to the terms and conditions set forth herein,
each 2012 Incremental Term Lender party hereto as of the date hereof hereby
agrees to make 2012 Incremental Term Loans to the Borrower in U.S. Dollars on
the 2012 Incremental Effective Date in a principal amount not to exceed such
2012 Incremental Term Lender’s 2012 Incremental Term Commitment. Unless
previously terminated, the 2012 Incremental Term Commitments shall terminate at
5:00 p.m., New York City time, on the 2012 Incremental Effective Date.

SECTION 3. Repayment of 2012 Incremental Term Loans. The 2012 Incremental Term
Loans of each 2012 Incremental Term Lender shall mature in quarterly
installments commencing on September 30, 2012, such that the amount of each
installment equals

 

2



--------------------------------------------------------------------------------

such 2012 Incremental Term Lender’s 2012 Incremental Term Percentage multiplied
by the amount (e.g. $3,750,000 in the case of installment 1) set forth in the
table below, provided that, notwithstanding the above, the remaining principal
balance as of the fourth anniversary of the 2012 Incremental Effective Date
shall be due and payable on the fourth anniversary of the 2012 Incremental
Effective Date:

 

Installment

   Principal Amount

1-4

   $3,750,000

5-8

   $5,625,000

9-12

   $7,500,000

13-15

   $11,250,000

4th anniversary of 2012 Incremental Effective Date

   Remaining balance”

SECTION 4. Acknowledgment. The parties hereto agree that (a) the 2012
Incremental Term Loans are “Incremental Term Loans” for purposes of the
definition of the term “Incremental Amount” in Section 1.1 of the Credit
Agreement and (b) this Agreement is an “Incremental Assumption Agreement” as
defined in the Credit Agreement and is, together with the borrowings made
hereunder, subject in all respects to the terms and provisions of the Credit
Agreement except as expressly set forth in this Agreement and other than with
respect to the Specified Provisions.

SECTION 5. Use of Proceeds. By its execution of this Agreement, the Borrower
hereby covenants and agrees that the proceeds of the 2012 Incremental Term Loans
shall be used by the Borrower to finance the ongoing working capital and general
corporate needs of the Borrower and its Subsidiaries and may be used to
refinance Revolving Loans, the proceeds of which, together with cash on hand,
may be used to effect a share repurchase program.

SECTION 6. Credit Agreement Governs. The provisions of Sections 1, 2, 3 and 5 of
this Agreement shall supplement Credit Agreement and the Credit Agreement shall
be deemed amended to the extent necessary to incorporate such provisions. Each
reference to a “Term Loan” or “Term Loans” in the Credit Agreement is hereby
amended to include the 2012 Incremental Term Loans and other related terms will
have correlative meanings mutatis mutandis so that, immediately after giving
effect to this Agreement, except as expressly set forth in this Agreement and
other than with respect to the Specified Provisions, the 2012 Incremental Term
Loans shall have identical terms as the Term Loans and the 2012 Incremental Term
Lenders shall have the same rights and obligations as the existing Term Lenders
under the Loan Documents. In addition, this Agreement and the Acknowledgement
and Confirmation shall constitute “Loan Documents” for all purposes of the
Credit Agreement and the other Loan Documents.

SECTION 7. Conditions to Effectiveness and Funding. The obligations of the 2012
Incremental Term Lenders to make the 2012 Incremental Term Loans hereunder shall
not become effective until the date on which each of the following conditions is
satisfied:

(a) The Administrative Agent shall have received from each Borrower and the 2012
Incremental Term Lenders party hereto, either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

3



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received an Acknowledgment and
Confirmation from an authorized officer of each Loan Party confirming that the
2012 Incremental Term Loans are secured by the Collateral ratably with the
existing Term Loans.

(c) The Administrative Agent shall have received, on behalf of itself and the
2012 Incremental Term Lenders, on the 2012 Incremental Effective Date, a written
opinion of (i) the General Counsel for Allscripts Inc and counsel to Allscripts
LLC and the other Loan Parties, (ii) Vedder Price P.C., special counsel for the
Borrowers and the other Loan Parties and (iii) Kilpatrick and Stockton, special
North Carolina counsel to Allscripts LLC, in each case (a) dated the 2012
Incremental Effective Date, (b) addressed to the Administrative Agent and the
2012 Incremental Term Lenders on the 2012 Incremental Effective Date and (c) in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and covering such matters relating to the Loan Documents and this
Agreement as the Administrative Agent shall reasonably request, and each
Borrower and each other Loan Party hereby instructs its counsel to deliver such
opinions.

(d) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the 2012 Incremental Effective Date, substantially in the form of
Exhibit C to the Credit Agreement, with appropriate insertions and attachments,
including the certificate of incorporation or certificate of formation, as
applicable, of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization.

(e) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Borrower, certifying on behalf of the Borrowers
that, (i) the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents, as amended by this Agreement, are true and
correct in all material respects as if made on and as of the 2012 Incremental
Effective Date and after giving effect to the incurrence of the 2012 Incremental
Term Loans and (ii) no Default or Event of Default has occurred and is
continuing on the 2012 Incremental Effective Date after giving effect to the
incurrence of the 2012 Incremental Term Loans.

(f) On the 2012 Incremental Effective Date, Allscripts Inc and its Subsidiaries
shall be in compliance on a pro forma basis with the financial covenants set
forth in Section 7.1 of the Credit Agreement recomputed as of the last day of
the most recently ended fiscal quarter of Allscripts Inc for which financial
statements are available, after giving effect to the 2012 Incremental Term Loans
to be made as of the 2012 Incremental Effective Date and the application of the
proceeds therefrom as if made and applied on the 2012 Incremental Effective
Date, and the Borrowers shall have provided reasonably satisfactory support for
such calculations to the Administrative Agent and the Lenders.

(g) The 2012 Incremental Term Lenders, the Administrative Agent and the
Arrangers with respect to the 2012 Incremental Term Facility shall have received
all fees required to be paid, and all expenses required to be paid for which
invoices have been presented not less than one Business Day prior to the 2012
Incremental Effective Date.

(h) All governmental and third party approvals necessary to consummate the
financing contemplated hereby (including any necessary shareholder approvals)
shall have been obtained and shall be in full force and effect.

 

4



--------------------------------------------------------------------------------

(i) The Borrowers shall have executed and delivered an Incremental Facility
Activation Notice with respect to the 2012 Incremental Term Facility setting
forth the information required by Section 2.24(a) of the Credit Agreement to the
Administrative Agent.

SECTION 8. Representations and Warranties. Each of the Borrowers represents and
warrants to the Administrative Agent and to each of the 2012 Incremental Term
Lenders that:

(a) The transactions to be entered into by each Loan Party in connection with
this Agreement are within such Loan Party’s powers and have been duly authorized
by all necessary action. Each of this Agreement and the Acknowledgment and
Confirmation has been duly executed and delivered by each Borrower and each Loan
Party party thereto and constitutes a legal, valid and binding obligation of
such Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) The execution, delivery and performance by each of the Loan Parties of each
of this Agreement and the Acknowledgment and Confirmation, in each case, to
which it is a party, and the borrowings contemplated hereby, (a) do not require
any material consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or the failure to obtain would not reasonably
be expected to have a Material Adverse Effect, (b) will not violate any
applicable law or regulation, the violation of which would reasonably be
expected to have a Material Adverse Effect, or the charter, by-laws or other
organizational documents of the Borrowers or any other applicable Loan Party or
any order of any Governmental Authority, the violation of which would reasonably
be expected to have a Material Adverse Effect, (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon the Borrowers or any other Loan Party or their assets, or give rise to a
right thereunder to require any payment to be made by the Borrowers or any other
Loan Party, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrowers or any other Loan Party, except Liens created under
the Loan Documents and Liens permitted under Section 7.3 of the Credit
Agreement.

SECTION 9. Amendments; Counterparts. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Administrative Agent and the holders of more than 50% of the
aggregate unpaid principal amount of the 2012 Incremental Term Loans and the
Required Lenders; provided, however, that, after the 2012 Incremental Effective
Date, the voting rights of the Lenders (including the 2012 Incremental Term
Lenders) with respect to the amendment, modification, supplement or waiver of
the Credit Agreement and other Loan Documents shall be governed by Section 10.1
of the Credit Agreement. For the avoidance of doubt any amendment, modification
or waiver of Section 3 of this Agreement that has the effect of postponing any
date scheduled for, or of reducing the amount of, any payment of principal shall
be subject to clause (i) of the proviso in Section 10.1 of the Credit Agreement,
such that any such amendment, modification or waiver of Section 3 of this
Agreement shall require the consent of each 2012 Incremental Term Lender
directly affected thereby. This Agreement may be executed in several
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 10. Credit Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Issuing Lender, the Borrower or any other Loan Party
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. After the date this Agreement becomes effective, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby.

SECTION 11. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Credit Agreement, and nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Credit Agreement, which such Loans (other than any Revolving Loans repaid with
the proceeds of 2012 Incremental Term Loans) shall remain outstanding after the
2012 Incremental Effective Date. Notwithstanding any provision of this
Agreement, the provisions of Sections 2.20, 2.19 and 10.5 of the Credit
Agreement as in effect immediately prior to the 2012 Incremental Effective Date
will continue to be effective as to all matters arising out of or in any way
related to facts or events existing or occurring prior to the 2012 Incremental
Effective Date.

SECTION 12. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 10.2 of the Credit Agreement.

SECTION 13. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY AGREES TO THE PROVISIONS SET FORTH IN SECTION 10.17 OF
THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH HEREIN.

SECTION 14. Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

SECTION 15. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting this
Agreement.

SECTION 16. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

6



--------------------------------------------------------------------------------

SECTION 17. Agents. The Arrangers, the Co-Syndication Agents and the
Co-Documentation Agents shall not have any duties or responsibilities under this
Agreement or any other Loan Document in their capacity as such.

[SIGNATURE PAGES FOLLOW.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Assumption
Agreement to be duly executed by their respective authorized officers as of the
day and year first written above.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.,

a Delaware corporation

By:    /s/ Lee Shapiro

Name:

 

Lee Shapiro

Title:

 

President

ALLSCRIPTS HEALTHCARE, LLC,

a North Carolina limited liability company

By:    /s/ Lee Shapiro

Name:

 

Lee Shapiro

Title:

 

President and Secretary

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a 2012 Incremental
Term Lender By:    /s/ Krys Szremski

Name:

 

Krys Szremski

Title:

 

Vice President

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a 2012 Incremental Term Lender

By:    /s/ Bertram H. Tang

Name:

 

Bertram H. Tang

Title:

 

Authorized Signatory

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a 2012 Incremental Term Lender

By:    /s/ John Cappellari

Name:

 

John Cappellari

Title:

 

Director

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a 2012 Incremental Term Lender

By:    /s/ Kent P. Hardy

Name:

 

Kent P. Hardy

Title:

 

Director

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a 2012 Incremental Term Lender

By:    /s/ Mark Floyd

Name:

 

Mark Floyd

Title:

 

Managing Director and Vice President

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a 2012 Incremental Term Lender

By:    /s/ Carin Keegan

Name:

 

Carin Keegan

Title:

 

Director

By:    /s/ Marguerite Sutton

Name:

 

Marguerite Sutton

Title:

 

Director

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a 2012 Incremental Term Lender

By:    /s/ David W. Kee

Name:

 

David W. Kee

Title:

 

Managing Director

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a 2012 Incremental Term Lender

By:    /s/ Nathaniel E. Sher

Name:

 

Nathaniel E. Sher

Title:

 

Vice President

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a 2012 Incremental Term Lender

By:    /s/ John R. Bozalis, Jr.

Name:

 

John R. Bozalis, Jr.

Title:

 

Senior Vice President

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a 2012 Incremental Term Lender

By:    /s/ Thomas A. Crandell

Name:

 

Thomas A. Crandell

Title:

 

Senior Vice President

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a 2012 Incremental Term Lender

By:    /s/ Andrea Bernard

Name:

 

Andrea Bernard

Title:

 

Authorized Signatory

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a 2012 Incremental Term Lender

By:    /s/ Dawn Hofmann

Name:

 

Dawn Hofmann

Title:

 

Vice President

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as a 2012 Incremental Term Lender

By:    /s/ Todd Antico

Name:

 

Todd Antico

Title:

 

Senior Vice President

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

2012 Incremental Term Commitments

 

Name of 2012 Incremental Term Lender    2012 Incremental
Term Commitments  

JPMorgan Chase Bank, N.A.

   $ 15,000,000.00   

Mizuho Corporate Bank, Ltd.

   $ 15,000,000.00   

SunTrust Bank

   $ 15,000,000.00   

BMO Harris Bank, N.A.

   $ 14,000,000.00   

Citibank, N.A.

   $ 14,000,000.00   

Deutsche Bank Trust Company Americas

   $ 14,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 14,000,000.00   

Fifth Third Bank

   $ 13,500,000.00   

Compass Bank

   $ 11,000,000.00   

KeyBank National Association

   $ 8,000,000.00   

Wells Fargo Bank, N.A.

   $ 8,000,000.00   

First Hawaiian Bank

   $ 5,000,000.00   

TD Bank, N.A.

   $ 3,500,000.00   

Total

   $ 150,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the Incremental Assumption Agreement, dated as of the
date hereof (the “Incremental Assumption Agreement”), among ALLSCRIPTS
HEALTHCARE SOLUTIONS, INC., a Delaware corporation (“Allscripts Inc”) and
ALLSCRIPTS HEALTHCARE, LLC, a North Carolina limited liability company
(“Allscripts LLC”; Allscripts Inc and Allscripts LLC are individually and
collectively, the “Borrower”), the 2012 INCREMENTAL TERM LENDERS (as defined
therein), and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase Bank”), as
administrative agent, which amends the AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of March 31, 2011 (the “Credit Agreement”), among the Borrowers, the
lenders party thereto (the “Lenders”), J.P. MORGAN EUROPE LIMITED, as foreign
currency agent, JPMorgan Chase Bank, as administrative agent (the
“Administrative Agent”), and the other agents party thereto.

2. The Credit Agreement is being amended pursuant to the Incremental Assumption
Agreement as set forth therein (the “Amended Credit Agreement”). Each of the
parties hereto hereby agrees, with respect to each Loan Document to which it is
a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Incremental Assumption Agreement; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Incremental Assumption
Agreement, as collateral security for its obligations, liabilities and
indebtedness under the Amended Credit Agreement and under its guarantees in the
Loan Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties to this Acknowledgement and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgement and Confirmation by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.

 

    

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.,

a Delaware corporation

  By:   /s/ Lee Shapiro   Title:   Lee Shapiro, President  

ALLSCRIPTS HEALTHCARE, LLC,

a North Carolina limited liability company

  By:   /s/ Lee Shapiro   Title:   Lee Shapiro, President and Secretary  

ECLIPSYS PRACTICE SOLUTIONS, LLC,

a Delaware limited liability company

  By:   /s/ Lee Shapiro   Title:   Lee Shapiro, President and Secretary  

ALLSCRIPTS HEALTHCARE INTERNATIONAL HOLDINGS, LLC,

a Delaware limited liability company

  By:   /s/ Lee Shapiro   Title:   Lee Shapiro, President and Secretary  

ALLSCRIPTS HOLDINGS, LLC,

a Delaware limited liability company

  By:   /s/ Lee Shapiro   Title:   Lee Shapiro, President



--------------------------------------------------------------------------------

     ALLSCRIPTS HOLDINGS 2, LLC,   a Delaware limited liability company   By:  
/s/ Lee Shapiro   Title:   Lee Shapiro, President  

ALLSCRIPTS HEALTHCARE US, LP,

a Delaware limited partnership

 

By: Allscripts Holdings 2, LLC,

a Delaware limited liability company

  By:   /s/ Lee Shapiro   Title:   Lee Shapiro, President  

ALLSCRIPTS SOFTWARE, LLC,

a Delaware limited liability company

  By:   /s/ Lee Shapiro   Title:   Lee Shapiro, President